MEMORANDUM **
Adriana Margarita Sanchez, and her children Aidet Sanchez Lopez, and Diana Sanchez Lopez, natives and citizens of Mexico, petition pro se for review of the decision of the Board of Immigration Appeals summarily affirming the immigration judge’s denial of them application for cancellation of removal based on their lack of a qualifying relative.
Petitioners contend that the requirements for cancellation of removal under section 240A(b) of the Immigration and Nationality Act violate their equal protection rights because the requirements are more stringent than the requirements for cancellation applicable to aliens under the Nicaraguan Adjustment and Central American Relief Act (“NACARA”), which does not require a qualifying United States citizen relative: Petitioners also contend that Adriana’s estranged husband is a qualifying relative, although petitioners have not been able to provide evidence of his immigration status. Finally, petitioners contend that the BIA erred in summarily affirming the IJ’s decision.
Petitioners’ arguments lack merit. Petitioners’ equal protection challenge to the different standards for relief created by NACARA is foreclosed by Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002). A review of the administrative record demonstrates that petitioners have presented no evidence that they have a qualifying relative as defined in 8 U.S.C. § 1229b(b)(l)(D), see Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) ; and the IJ therefore correctly concluded that petitioners were ineligible for cancellation of removal. Finally, the BIA did not violate petitioners’ due process rights by issuing a streamlined decision without an opinion. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003) .
The IJ granted voluntary departure for a 60-day period, and the BIA streamlined and changed the voluntary departure period to 30 days. However, in Padilla-Padilla v. Gonzales, 463 F.3d 972, 981 (9th Cir.2006), we held that “because the BIA issued a streamlined order, it was required to affirm the entirety of the IJ’s decision, including the length of the voluntary departure period.” We therefore remand to the BIA to reinstate the 60-day voluntary departure period.
*997PETITION FOR REVIEW DENIED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.